03/21/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                         Assigned on Briefs January 3, 2018

    IN RE CONSERVATORSHIP OF GLORIADEAN S. PORTER, ET AL.

                 Appeal from the Probate Court for Shelby County
            Nos. D-16530; D-16695; PR2800    Karen D. Webster, Judge


                            No. W2016-00693-COA-R3-CV


This action concerns the closing of two estates and a conservatorship. A beneficiary
appeals the court’s award of attorney fees and expenses to the attorney of record and the
subsequent denial of his motion to continue the settlement of the estates. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Probate Court
                            Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which D. MICHAEL
SWINEY, C.J. and FRANK G. CLEMENT, JR., P.J., M.S., joined.

L. Daniel Johnson, Memphis, Tennessee, for the appellant, Ike Hentrel.

M. Matthew Thornton and Kenneth D. Jones, Memphis, Tennessee, for the appellee, M.
Matthew Thornton, Administrator of the Estate of Gloridadean S. Porter.

                                       OPINION

                                I.     BACKGROUND

       This case involves the administration of two estates and a conservatorship for
Edward and Gloriadean Porter. Mr. Porter died on June 6, 2013, leaving Mrs. Porter, his
sole heir, in need of a conservatorship due to her physical and mental disabilities. Mrs.
Porter’s brother, Ike Hentrel (“Appellant”), was appointed to serve as the executor of Mr.
Porter’s estate and as Mrs. Porter’s conservator. Mrs. Porter died on April 25, 2014.
Attorney M. Matthew Thornton (“Administrator”) was appointed by the court as the
administrator of her estate. Attorney Laurice Smith was selected to serve as the attorney
of record for the two estates and the conservatorship.
       In September 2014, Appellant filed an annual accounting for Mr. Porter’s estate,
in which he listed beginning assets of $184,708.26, expenditures and disbursements of
$177,020.85, and an ending balance of $7,687.41 for the period of September 9, 2013,
through August 29, 2014. The clerk and master filed 20 exceptions to the accounting.
All but four exceptions were resolved prior to a hearing on October 29, 2015.

       The three beneficiaries to Mrs. Porter’s estate, Appellant and his two siblings,
entered into a settlement agreement that was presented to the court in which they resolved
the remaining four exceptions. The agreement, signed by Appellant, required Appellant
to reimburse Mr. Porter’s estate a total amount of $8,800 as a payable claim against his
share of Mrs. Porter’s estate. Appellant further agreed to resign, effective immediately,
as the executor of Mr. Porter’s estate and as Mrs. Porter’s conservator. Attorney Laurice
E. Smith was appointed in his stead to close the estate and the conservatorship. A
consent order, also signed by Appellant, memorializing the agreement was filed on
November 9, 2015.

       On February 24, 2016, Attorney Smith filed a petition requesting fees and
expenses for her services as the attorney of record. Appellant was not present at the
hearing on the petition; however, his attorney noted his objection and claimed that the
fees should have been capped as agreed by the parties at the time of the consent order.
Attorney Smith explained that additional work was performed since that time as a result
of Appellant’s refusal to cooperate. The court awarded fees and expenses in the amount
of $20,0001 by order, entered on March 4, 2016. An amended consent order, signed by
Appellant’s attorney, was entered on April 12, 2016, resolving all remaining issues
pertaining to the estates and the conservatorship.

        Thereafter, Appellant refused to sign a receipt and waiver to close Mrs. Porter’s
estate as anticipated. On January 25, 2017, Administrator filed a motion to enforce the
agreement. On March 8, Appellant filed a response, claiming that he did not agree to key
items in the consent order. Administrator filed a motion to show cause why the
agreement should not be enforced and for contempt. Appellant did not appear at a status
conference held on March 13, after which the hearing date for the pending motions was
set for April 6. On April 5, Appellant filed a motion for a continuance, claiming that the
hearing was set without his involvement, that he was no longer represented by an
attorney2 and needed additional time in which to respond to motions filed, and that he
was unavailable until after June 8, “due to scheduling conflicts (work, etc.).”


1
    This amount was awarded in addition to her original retainer of $4,500.
2
    His attorney withdrew from representation five days prior to the filing of the motion to enforce.

                                                      -2-
       Appellant did not appear at the scheduled hearing on April 6, during which the
court denied the motion to continue and found that Appellant was bound by the terms of
the consent order, signed by him and his attorney. The court noted that the agreement
represented a total known benefit to Appellant of $29,512.15 in settled or forgiven debt.
In denying the motion to continue, the court found as follows:

        That the Court also heard testimony from the Administrator [that
        Appellant] was intentionally delaying the administration of [Mrs. Porter’s
        estate] in the following ways: (1) he refused certified mail sent to his home
        address by the Administrator, (2) he refused to meet with the Administrator
        to discuss the Estate and the proposed distributions, (3) he intentionally
        ignored two separate Notices of Deposition, including the Notice of
        Deposition for March 30, 2017 which was hand-delivered to him in the
        courthouse on March 8, 2017, (4) since the Administrator’s Motion to
        Enforce Settlement Agreement was filed on January 25, 2017, he has
        refused to present any proof, other than his unsupported assertion, that the
        Settlement and Consent Order are not the documents he signed, (5) he
        refused to attend a status conference on March 13, 2017 at 3:00 p.m. which
        was specially set by this Court and announced by this Court in open court,
        on the record, and in his presence, on March 8, 2017, (6) he failed to object
        to or seek to extend the hearing date of April 6, 2017 until days before the
        hearing and only then by faxing an unsworn document to the Court Clerk
        without any personal appearance, and (7) he has refused to explain his
        absence from this Court’s hearing on April 6, 2017.

The court certified the judgment as final as to all outstanding pleadings filed by Appellant
and as to additional administrative fees assessed against him as an enforceable personal
judgment pursuant to Rule 54.02 of the Tennessee Rules of Civil Procedure.3 This appeal
followed.

                                         II.     ISSUES

        The issues presented on appeal are as follows:

        A.     Whether the court abused its discretion in denying the motion for a
        continuance.


3
  “When more than one claim for relief is present in an action . . . or when multiple parties are involved,
the court . . . may direct the entry of a final judgment as to one or more but fewer than all of the claims or
parties only upon an express determination that there is no just reason for delay and upon an express
direction for the entry of judgment.”
                                                      -3-
       B.     Whether the court abused its discretion in awarding attorney fees.

                             III.    STANDARD OF REVIEW

       This court reviews a trial court’s denial of a motion for a continuance under an
abuse of discretion standard. In re A’Mari B., 358 S.W.3d 204, 213 (Tenn. Ct. App.
2011) (citing State Dep’t of Children’s Servs. v. V.N., 279 S.W.3d 306, 317 (Tenn. Ct.
App. 2008)). An award of attorney fees is also reviewed under an abuse of discretion
standard. Wright ex rel. Wright v. Wright, 337 S.W3d 166, 176 (Tenn. 2011). “A court
abuses its discretion when it causes an injustice to the party challenging the decision by
(1) applying an incorrect legal standard, (2) reaching an illogical or unreasonable
decision, or (3) basing its decision on a clearly erroneous assessment of the evidence.”
Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010) (citations omitted).

                                    IV.   DISCUSSION

                                            A.

       Tennessee Code Annotated section 20-7-101 provides that a continuance “may
always be granted by the court, upon good cause shown, at any stage of the action.” This
court has provided the following instruction concerning our review of such matters:

       [T]he party seeking a continuance carries the burden to prove the
       circumstances that justify the continuance. In order to meet this burden, the
       moving party must supply some strong excuse for postponing the trial date.
       Factors relevant to the trial court’s decision include: (1) the length of time
       the proceeding has been pending, (2) the reason for the continuance, (3) the
       diligence of the party seeking the continuance, and (4) the prejudice to the
       requesting party if the continuance is not granted.

Howell v. Ryerkerk, 372 S.W.3d 576, 580-81 (Tenn. Ct. App. 2012) (internal citations
and quotations omitted).

        Here, the parties entered into a settlement agreement that was memorialized by the
consent order on November 9, 2015. The agreement and the consent order were
personally signed by Appellant. The amended consent order, filed approximately eight
months prior to the motion to enforce the order, was also signed by Appellant’s attorney
with permission. The order represented a total known benefit to Appellant of $29,512.15
in settled or forgiven debt. Yet, Appellant refused to sign the receipt and waiver to close
the estate as agreed. Appellant claimed that the agreement entered was not what he
signed; however, he did not present any proof in support of his assertion and did not
                                            -4-
appear at the status conference to offer any additional explanation. Instead, he requested
a continuance the day before the scheduled hearing date. With these considerations in
mind, we conclude that the court did not abuse its discretion in denying the motion for a
continuance.

                                            B.

        Tennessee follows the American Rule which provides that “litigants pay their own
attorney’s fees absent a statute or an agreement providing otherwise.” State v. Brown &
Williamson Tobacco Corp., 18 S.W.3d 186, 194 (Tenn. 2000); accord Taylor v. Fezell,
158 S.W.3d 352, 359 (Tenn. 2005). “Under the American [R]ule, a party in a civil action
may recover attorney fees only if: (1) a contractual or statutory provision creates a right
to recover attorney fees; or (2) some other recognized exception to the American [R]ule
applies, allowing for recovery of such fees in a particular case.” Cracker Barrel Old
Country Store, Inc. v. Epperson, 284 S.W.3d 303, 308 (Tenn. 2009) (citing Taylor, 158
S.W.3d at 359; John Kohl & Co. v. Dearborn & Ewing, 977 S.W.2d 528, 534 (Tenn.
1998)). Attorney fees may be awarded in an estate matter when the services “inured to
the benefit of the entire estate as distinguished from services rendered to individuals
claiming an interest in the estate.” Pierce v. Tharp, 455 S.W.2d 145, 149 (Tenn. 1970)
(citation omitted); see also In re Estate of Ledford, 419 S.W.3d 269, 279-80 (Tenn. Ct.
App. 2013) (reversing an award of attorney fees when the services rendered did not inure
to the benefit of the estate).

        Appellant claims that the fees awarded were in excess of the amount permitted
based upon the value of the estate pursuant to the local rules of the court. He further
claims that the fee was excessive, resulting in a reduction of his share of the estate. The
party requesting attorney fees must, at a minimum, provide “an affidavit containing the
attorney’s hourly rate and time spent on the case.” Coleman v. Coleman, No. W2011-
00585-COA-R3-CV, 2015 WL 479830, at *11 (Tenn. Ct. App. Feb. 4, 2015) (citing
Miller v. Miller, 336 S.W.3d 578, 587 (Tenn. Ct. App. 2010)). Here, Attorney Smith
filed an affidavit providing detailed time entries in support of her request. “Should a
dispute arise as to the reasonableness of the fee awarded, then ‘in the absence of any
proof on the issue of reasonableness, it is incumbent upon the [party challenging the fee]
to pursue the correction of that error in the trial court by insisting upon a hearing upon
that issue.”’ Kline v. Eyrich, 69 S.W.3d 197, 210 (Tenn. 2002) (quoting Wilson Mgmt.
Co. v. Star Distribs., 745 S.W.2d 870, 873 (Tenn. 1988)). Appellant did not raise the
issue of reasonableness at the trial level or make any claim pursuant to the local rules of
the court, which are not binding on the trial court. Instead, he merely claimed that the
fees should have been capped as previously agreed, to which Attorney Smith offered a
reasonable explanation for her refusal to comply. Consequently, reversal of the award is
not justified because the record contains no proof that the award of attorney fees was
                                           -5-
unreasonable. Id. We affirm the award of attorney fees in deference to the trial court’s
discretion in such matters.

      Further, we hold Appellant responsible for attorney fees on appeal pursuant to
Tennessee Code Annotated section 27-1-122, which provides as follows:

      When it appears to any reviewing court that the appeal from any court of
      record was frivolous or taken solely for delay, the court may, either upon
      motion of a party or of its own motion, award just damages against the
      appellant, which may include, but need not be limited to, costs, interest on
      the judgment, and expenses incurred by the appellee as a result of the
      appeal.

(Emphasis added.).


                                  V.     CONCLUSION

       We affirm the decision of the trial court and remand for the trial court to set the
amount of attorney’s fees for the appeal to be paid by the appellant, Ike Hentrel and for
such further proceedings as may be necessary. Costs of the appeal are taxed to the
appellant, Ike Hentrel, for which execution may issue, if necessary.


                                                 _________________________________
                                                 JOHN W. McCLARTY, JUDGE




                                           -6-